                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-173-RJC-DCK

 JOERG BRASE,                                        )
                                                     )
                 Plaintiff,                          )
                                                     )
     v.                                              )       ORDER
                                                     )
 SCHAEFER SYSTEMS                                    )
 INTERNATIONAL, INC.,                                )
                                                     )
                 Defendant.                          )
                                                     )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Carl Horn, III, filed a “Letter” (Document No. 10) notifying the Court that the

parties reached a settlement on July 23, 2020. The Court commends the mediator, counsel, and

the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal on

or before September 3, 2020.

          SO ORDERED.




                                           Signed: August 4, 2020




            Case 3:19-cv-00173-RJC Document 4 Filed 08/04/20 Page 1 of 1
